FILED
                            NOT FOR PUBLICATION                             JUN 05 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALFREDO FIDEL MEZA, aka Alfredo                  No. 07-73346
Fidel Meza Chavez,
                                                 Agency No. A092-774-974
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 1, 2012 **
                             San Francisco, California

Before: W. FLETCHER,*** CALLAHAN, and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             Due to the death of Judge Pamela A. Rymer, Judge William A.
Fletcher, United States Circuit Judge for the Ninth Circuit, was drawn to replace
her. Judge Fletcher has read the briefs and reviewed the record.
      Petitioner Alfredo Meza is ineligible for cancellation of removal under 8

U.S.C. § 1229b(b)(1)(C), because he has been convicted of two crimes involving

moral turpitude, which are offenses under 8 U.S.C. § 1182(a)(2)(A)(i)(I);

specifically, he was convicted of a theft in violation of California Penal Code

Section 484(a), and check fraud in violation of California Penal Code Section

476a. See Rusz v. Ashcroft, 376 F.3d 1182, 1184 (9th Cir. 2004); Burr v. INS, 350

F.2d 87, 91–92 (9th Cir. 1965). Although these convictions were subsequently

expunged pursuant to state law, such expungement does not change their

immigration consequences. See Murillo-Espinoza v. INS, 261 F.3d 771, 774 (9th

Cir. 2001). Moreover, even if Meza qualified for a discretionary waiver of

removability under 8 U.S.C. § 1182(h), such a waiver would not erase the crimes

alleged to be grounds for removability from his record for immigration purposes.

See Becker v. Gonzales, 473 F.3d 1000, 1003–04 (9th Cir. 2007).

DENIED.




                                          2